Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)
Carey A. Washington, Ph.D., ) Date: March 19, 2009
)
Petitioner, )
)
-V.- ) Docket No. C-08-516
) Decision No. CR1922
The Inspector General. )
)
DECISION

Petitioner, Carey A. Washington, Ph.D., is excluded from participation in Medicare,
Medicaid, and all other federal health care programs pursuant to section 1128(b)(5)(B) of
the Social Security Act (the Act) (42 U.S.C. § 1320a-7(b)(5)(B)), effective April 20,
2008, based upon having been terminated and permanently excluded from participation in
the South Carolina Medicaid program for reasons bearing upon his professional
competence, professional performance, or financial integrity. There is a proper basis for
exclusion. Petitioner’s exclusion from participation in Medicare for the period during
which he is excluded from participation in the South Carolina Medicaid program is
mandatory pursuant to section 1128(c)(3)(E) of the Act (42 U.S.C. § 1320a-7(c)(3)(E))
and 42 C.F.R. § 1001.601(b)(1).

I. Background

The Inspector General for the Department of Health and Human Services (the IG.)
notified Petitioner by letter dated March 31, 2008, that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs until such time
as he is reinstated by the South Carolina Department of Labor, Licensing and Regulation,
pursuant to section 1128(b)(5) of the Act. The basis cited for Petitioner’s exclusion was
his exclusion from the South Carolina Medicaid program for reasons bearing on his
professional competence, professional performance, or financial integrity. Act

§ 1128(b)(5); 42 U.S.C. § 1320a-7(b)(5); and 42 C.F.R. § 1001.601(a)(1)(ii).
2

Petitioner timely requested a hearing by letter dated June 3, 2008. The case was assigned
to me for hearing and decision on July 8, 2008. On August 4, 2008, I convened a
prehearing telephone conference, the substance of which is memorialized in my Order
dated August 5, 2008.

The L.G. filed a motion for summary judgment and a supporting brief on August 28, 2008
(1.G. Brief), with I.G. Exhibits (I.G. Exs.) 1 through 8. Petitioner failed to timely file his
response to the I.G. motion for summary judgment and on October 15, 2008, I ordered
that he show cause for why his case should not be dismissed for abandonment. Petitioner
filed his statement of cause and his opposition to the motion for summary judgment on
October 28, 2008. No reply was filed by the I.G. and, upon inquiry by my office, it was
determined that counsel for the LG. did not receive a copy of Petitioner’s opposition. A
copy of Petitioner’s opposition was provided to the I.G. On January 29, 2009, the LG.
advised me that he did not intend to file a reply to Petitioner’s opposition. No objection
has been made to the admissibility of any of the proposed exhibits and I.G. Exs. | through
8 are admitted.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. The South Carolina Department of Health and Human Services (state agency)
notified Petitioner by letter dated January 28, 2005, that a post-payment review of
his Medicaid records revealed that claims to Medicaid were made using his billing
number during the period June 2002 through May 2004, for counseling services
rendered by unlicensed non-doctoral supervisees without the supervising
psychologist — Petitioner — present, without prior approval of the South Carolina
LLR Board of Examiners in Psychology, and contrary to the Board’s prior
disapproval of Petitioner’s supervising in that manner, as well as many additional
errors the agency attributed to lack of supervision. I.G. Ex. 6.

2. The state agency notified Petitioner by letter dated March 10, 2005, that it had
disallowed $276,755 in claims made with his billing number on grounds that
supervision requirements were not met and criteria for providing psychological
services were not met and advising Petitioner that he must pay or appeal the
determination. I.G. Ex. 7.
3

3. The state agency notified Petitioner by letter dated January 17, 2007, that no
appeal and no payment of $276,755, had been received, and that he was
permanently excluded from participation in the South Carolina Medicaid program
effective immediately. I.G. Ex. 8.

4. The L.G. notified Petitioner by letter dated March 31, 2008, that he was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs pursuant to section 1128(b)(5) of the Act, based upon having been
suspended, excluded, or otherwise sanctioned by the South Carolina Medicaid
program for reasons bearing upon his professional competence, professional
performance, or financial integrity. I.G. Ex. 1.

5. Petitioner timely requested a hearing by letter dated June 3, 2008. I.G. Ex. 2.

B. Conclusions of Law

1. Petitioner’s request for hearing was timely and I have jurisdiction.
2. Summary judgment is appropriate.
3. Petitioner was permanently excluded from participation in a state health care

program for reasons bearing upon his financial integrity, thus, there is a basis for
is exclusion from participation in Medicare pursuant to section 1128(b)(5)(B) of
the Act.

4. Pursuant to section 1128(c)(3)(E) of the Act and 42 C.F.R. § 1001.601(b)(1) the
period of Petitioner’s exclusion from participation in Medicare shall not be less
than the period of his exclusion from the state health care program.

5. Petitioner’s exclusion was effective 20 days after the date of the I.G. notice of
exclusion. 42 C.F.R. § 1001.2002(b).

C. Issues

The Secretary of the Department of Health and Human Services (the Secretary) has by
regulation limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and,
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1).
4

In this case there is no issue as to the reasonableness of the period of exclusion as the Act
requires that the period of Petitioner’s exclusion from participation in Medicare shall not
be less than the period of his exclusion from the state health care program. Act,

§ 1128(c)(3)(E).
D. Applicable Law

The law generally applicable to this case includes that set forth in my Conclusions of Law
and the following statements of the law.

Petitioner’s right to a hearing by an ALJ and judicial review of the final action of the
Secretary is provided by section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)). The
standard of proof is by a preponderance of the evidence. 42 C.F.R. § 1001.2007(c).
Petitioner bears the burden of proof and persuasion on any affirmative defenses or
mitigating factors and the I.G. bears the burden on all other issues. 42 C.F.R.
§1005.15(b) and (c). When an exclusion is based on a determination by another
government agency “or any other prior determination where the facts were adjudicated
and a final decision was made,” the prior determination is not subject to review or
collateral attack on substantive or procedural grounds. 42 C.F.R. § 1001.2007(d).

E. Analysis
1. Summary judgment is appropriate in this case.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. § 1005.2 and the rights of both the sanctioned
party and the I.G. to participate in a hearing are specified in 42 C.F.R. § 1005.3. Either or
both parties may choose to waive appearance at an oral hearing and to submit only
documentary evidence and written argument for my consideration. 42 C.F.R.

§ 1005.6(b)(5). The ALJ may also resolve a case, in whole or in part, by summary
judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is appropriate and no hearing
is required where either: there are no disputed issues of material fact and the only
questions that must be decided involve application of law to the undisputed facts; or, the
moving party must prevail as a matter of law even if all disputed facts are resolved in
favor of the party against whom the motion is made. A party opposing summary
judgment must allege facts which, if true, would refute the facts relied upon by the
5

moving party. See e.g., Fed. R. Civ. P. 56(c); Garden City Medical Clinic, DAB No.
1763 (2001); Everett Rehabilitation and Medical Center, DAB No. 1628, at 3 (1997) (in-
person hearing required where non-movant shows there are material facts in dispute that
require testimony); Thelma Walley, DAB No. 1367 (1992); see also, New Millennium
CMHC, DAB CR672 (2000); New Life Plus Center, DAB CR700 (2000).

There are no genuine issues of material fact in dispute in this case. Petitioner does not
deny that he was permanently excluded from participation in the South Carolina Medicaid
program. Petitioner also does not deny the facts that were the basis for the state agency
determination to permanently exclude him from participation in the South Carolina
Medicaid program. This case must be resolved against Petitioner as a matter of law and
summary judgment is appropriate.

2. There is a basis for Petitioner’s exclusion pursuant to section
1128(b)(5)(B) of the Act.

The I.G. cites section 1128(b)(5)(B) of the Act as the basis for Petitioner’s exclusion.
The statute provides:

(b) Permissive Exclusion.—The Secretary may exclude the following
individuals and entities from participation in any Federal health care
program (as defined in section 1128B(f)):
RRR

(5) Exclusion or suspension under federal or state health care
program.—Any individual or entity which has been suspended or excluded
from participation, or otherwise sanctioned, under—

(A) any Federal program, including programs of the Department of

Defense or the Department of Veterans Affairs, involving the

provision of health care, or

(B) a State health care program,

for reasons bearing on the individual's or entity's professional competence,
professional performance, or financial integrity.

The statute permits the Secretary to exclude from participation any individual or entity:
(1) excluded from participation in a state health care program; (2) for reasons bearing
upon the individual’s or entity’s financial integrity. Petitioner does not dispute that the
South Carolina Medicaid program is a state health care program within the meaning of
section 1128(h) of the Act. Petitioner does not dispute that he was permanently excluded
from the South Carolina Medicaid program. Petitioner also does not dispute that he was
6

excluded for failure to repay the overpayment determined by the state agency or that the
overpayment resulted from the submission of claims for payment from the program using
is billing privileges. I conclude that there is a nexus between Petitioner’s financial
integrity and his failure to repay the overpayment and the fact that he permitted his billing
number to be used for the submission of unauthorized claims for payment.

Petitioner argues in his request for hearing that he has been in practice as a psychologist
licensed by the State of South Carolina since 1997. In 2003, the administrator of We
Care Enrichment Center (We Care) asked that he provide services to foster care parents
and their children in their homes and schools. The administrator had staff to deliver
services but he needed a licensed psychologist to provide supervision and consultation.
Petitioner agreed to provide services for 20 percent of total billing. Petitioner provided
group and individual supervision in his office for approximately 18 months. We Care
was audited by the state agency, several violations were identified related to case notes
and billing, and it was concluded that Petitioner should have been providing his services
at the We Care site rather than at his office. The administrator was notified of the
overpayment of $276,000 but failed to respond or repay the overpayment. Petitioner
states that because his Medicaid number was used by the administrator to file claims for
reimbursement from Medicaid, the state agency pursued him and that he is currently
paying the overpayment amount. Petitioner states that he has provided quality services in
a professional manner and will continue to do so. He asserts that he provided the
supervision required but the administrator failed to administer the program correctly.
Petitioner states that he has never falsified any aspect of treatment; that he entered the
agreement with the administrator of We Care in good faith; that he followed all guidelines
of the state “Psychological Board” in providing supervision of the We Care staff; that the
state agency did nothing for 18 months and the administrator did not reveal the results of
the audit to him or take any action; that his only mistake was trusting the administrator as
services were provided with appropriate supervision; that he would have made
corrections immediately had he know of the issue; and that he was the victim of the
irresponsibility and dishonesty of the administrator. I.G. Ex. 2.

Petitioner argues in his opposition to the I.G. motion for summary judgment that his
reputation for professional competence and professional performance is high. He states
that it was the We Care administrator’s responsibility to administer the program. He
denies having received the letter dated February 4, 2004 from the South Carolina Board
of Examiners in Psychology responding to his January 30, 2004 letter, which advised him
that he was responsible for complying with regulations for the employment and
supervision of unlicensed persons providing psychological services, and that the Board of
Examiners would not approve off-site supervision for such persons. I.G. Ex. 4. I note
that the Board of Examiners’ letter reflects Petitioner’s correct mailing address at the time
and Petitioner offers no explanation for why he did not seek an explanation for why he
7

received no response to his January 30, 2004 letter if no response was received.
Petitioner states that he asked the administrator to address the concerns of the state
agency but only later learned that the administrator failed to do so. Petitioner states that
cannot understand why the state agency’s purported attempts to contact him were
unsuccessful. Petitioner asserts that the administrator misrepresented himself to the state
and Petitioner. Petitioner acknowledges that he met with the state agency but no demand
for repayment of the overpayment was made to him and he thought the agency was going
to pursue the administrator of We Care. Petitioner asserts that he would have terminated
is association with We Care had he learned of the issues raised by the state agency.
Petitioner states that he has always attempted to achieve the highest standards of
professionalism and ethics as a clinical psychologist. He states the process has been
complicated and tedious but he acted upon information from the administrator of We
Care. Petitioner states that the administrator of We Care failed to take responsibility for
is negligence but Petitioner has accepted responsibility and negotiated repayment with
the state agency with great financial loss. Petitioner argues that his acts are indicative of
is financial and professional integrity. He does desire to be reinstated in both Medicare
and Medicaid.

have carefully considered Petitioner’s arguments and conclude that they do not establish
grounds for any relief. My authority is limited to determining whether there is a basis for
Petitioner’s exclusion and I have found that there is a basis. For purposes of summary
judgment I accept as true Petitioner’s assertions of fact. However, the facts asserted do
not affect the outcome. Petitioner permitted the administrator to use his billing privileges
to bill Medicaid for Petitioner’s services and the services of others. Petitioner cannot
avoid his responsibility for the abuse of his billing privileges by the simple expedient of
blaming the administrator for the abuse. The fact that Petitioner may not have received
the Board of Examiners’ letter stating off-site supervision would not be approved also
does not affect the outcome. The Board’s regulation is clear on its face that an unlicensed
employee must work in the same physical location as the supervising psychologist unless
the Board has approved other arrangements. I.G. Ex. 5, at 2. Petitioner requested
approval from the Board of Examiners of his practice of meeting with unlicensed persons
to review their work but not being at the same physical site when they delivered their
services. 1.G. Ex. 3. Even if Petitioner never received the letter from the Board of
Examiners disapproving his practice, the regulation placed him on notice that he could
not proceed in the manner he suggested absent specific approval of the Board.
Furthermore, Petitioner was not excluded from the South Carolina Medicaid program for
violation of the South Carolina regulation that required direct supervision of unlicensed
personnel in the same physical location. Petitioner was excluded for failure to promptly

8

resolve the overpayment. I.G. Ex. 8. Petitioner does not dispute that he was excluded for
failure to resolve the overpayment. Petitioner also does not dispute that the evidence
shows that he did not begin repayment of the overpayment until he was notified of his
exclusion, which was two years after the overpayment was declared. I.G. Ex. 8.

3. Permanent exclusion is not unreasonable.

Pursuant to section 1128(c)(3)(E) of the Act and 42 C.F.R. § 1001.601(b)(1) the period of
Petitioner’s exclusion from participation in Medicare shall not be less than the period of
his exclusion from the state health care program. Petitioner was permanently excluded
from the South Carolina Medicaid program. Accordingly, his permanent exclusion from
Medicare is not unreasonable as a matter of law.

The period of exclusion is not in issue as the Act requires that Petitioner’s exclusion from
Medicare be not less than the period of his exclusion from the state Medicaid program. I
have no authority to reduce the period of exclusion from permanent to a period of years,
even if, I accept Petitioner’s equitable arguments.

Ill. Conclusion

For the foregoing reasons, Petitioner is permanently excluded from participation in
Medicare, Medicaid and all federal health care effective April 20, 2008, 20 days after the
March 31, 2008, I.G. notice of exclusion.

/s/
Keith W. Sickendick
Administrative Law Judge
